                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

    TERESA PEGUES,                                                   CIVIL ACTION
        Plaintiff
    VERSUS                                                           NO. 18-2407
    THE BOARD OF SUPERVISORS OF                                      SECTION "E" (1)
    LOUISIANA STATE UNIVERSITY AND
    AGRICULTURAL AND MECHANICAL
    COLLEGE, LSU SCHOOL OF DENTISTRY
    AND FACULTY DENTAL PRACTICE,
        Defendant


                                      ORDER AND REASONS

         Before the Court is a motion to dismiss, filed by Defendant Board of Supervisors of

Louisiana State University and Agriculture and Mechanical College, LSU School of

Dentistry and Faculty Dental Practice (“LSU”). 1 The motion is opposed. 2 For the reasons

that follow, the motion is GRANTED as to Counts 1 and 2 of Plaintiff’s Second Amended

Complaint. The Court REMANDS the remaining state law claim to the Civil District

Court for the Parish of Orleans.

                                        BACKGROUND

         Plaintiff Teresa Pegues alleges she was a dental student at the LSU School of

Dentistry diagnosed with Attention Deficit Hyperactivity Disorder (“ADHD”) in October

2015. 3 She alleges she needed extra time on examinations because of her ADHD, but

several LSU professors told her “extra time would not be ‘necessary.’” 4 Plaintiff alleges

that, in June 2016, she was told she failed a course and received two letters of dismissal




1 R. Doc. 41.
2 R. Doc. 43.
3 R. Doc. 18 at 3, ¶ 8; 4, ¶ 11(E).
4 Id. at 4–5, ¶ 11(F).

                                              1
from LSU. 5 She alleges she met with Deans Henry Gremillion and Sandra Andrieu on July

5, 2016 to discuss accommodations for her ADHD. 6 She alleges she was dismissed from

the LSU School of Dentistry on July 15, 2016.7

        On June 30, 2017, Plaintiff filed a petition in Louisiana state court alleging

Defendant LSU wrongfully discriminated against her and dismissed her from the LSU

School of Dentistry. 8 The case was removed to this Court on March 6, 2018. 9 On March

13, 2018, Defendant moved to dismiss all claims against it pursuant to Federal Rule of

Civil Procedure 12(b)(6). 10 On May 3, 2018, the Court ordered Plaintiff to file an amended

complaint to clarify her claims and the factual allegations on which those claims are

based. 11 Plaintiff filed an amended complaint on May 18, 2018.12 She states three claims:

(1) failure to accommodate her disability in violation of Title II of the Americans with

Disabilities Act (“ADA”), 13 (2) disability-based discrimination in violation of the ADA, and

(3) disability-based discrimination in violation of Louisiana law. 14 She requests damages,

injunctive relief in the form of reinstatement in the LSU School of Dentistry, declaratory

relief, and attorneys’ fees and costs. 15 On June 8, 2018, Defendant filed a motion to

dismiss the amended complaint. 16

        On August 27, 2018, the Court ordered Plaintiff to amend her complaint again to

address the issue of whether her claims under Title II of the ADA are barred by sovereign



5 Id. at 8, ¶ 11(U); 9, ¶ 11(Z).
6 Id. at 9, ¶ 11(BB).
7 Id. at ¶ 11(EE).
8 R. Doc. 1-2.
9 R. Doc. 1.
10 R. Doc. 4.
11 R. Doc. 17.
12 R. Doc. 18.
13 42 U.S.C. § 12131 et seq.
14 LA. REV. STAT. 46:2252 et seq.
15 R. Doc. 18 at 17.
16 R. Doc. 24.

                                             2
immunity. 17 Plaintiff filed her Second Amended Complaint on September 17, 2018,

incorporating by reference the claims in her Amended Complaint and stating her claims

are not barred by sovereign immunity because LSU removed this case to this Court. 18 The

Court denied as moot without prejudice LSU’s motion to dismiss. 19

        On September 24, 2018, LSU filed the instant motion. 20 LSU argues Plaintiff’s

claims should be dismissed pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure, and alternatively, that they should be dismissed because they are barred by

sovereign immunity. Plaintiff opposes. 21

                                        LEGAL STANDARD

        “Federal courts are courts of limited jurisdiction; without jurisdiction conferred by

statute, they lack the power to adjudicate claims.” 22 Whether a claim is barred by

sovereign immunity bears on this Court’s jurisdiction. 23 To the extent LSU argues

Plaintiff’s Title II claims are barred by sovereign immunity, the Court construes the

instant motion as a motion to dismiss challenging the Court’s subject-matter jurisdiction

pursuant to Rule 12(b)(1) of the Federal Rules of Civil Procedure. 24 Under Rule 12(b)(1),

“[a] case is properly dismissed for lack of subject matter jurisdiction when the court lacks

the statutory or constitutional power to adjudicate the case.” 25 “Lack of subject-matter

jurisdiction may be found in the complaint alone, the complaint supplemented by the


17 R. Doc. 39.
18 R. Doc. 40.
19 R. Doc. 42.
20 R. Doc. 41.
21 R. Doc. 43.
22 In re FEMA Trailer Formaldehyde Products Liab. Litig. (Mississippi Plaintiffs), 668 F.3d 281, 286 (5th

Cir. 2012).
23 See Perez v. Region 20 Educ. Serv. Ctr., 307 F.3d 318, 333 n.8 (5th Cir. 2002) (“[W]e may consider this

[sovereign immunity] issue sua sponte because it bears on this court's subject-matter jurisdiction.” (citing
Burge v. Parish of St. Tammany, 187 F.3d 452, 465–66 (5th Cir.1999))).
24 See FED. R. CIV. P. 12(b)(1).
25 Home Builders Ass’n of Miss., Inc. v. City of Madison, Miss., 143 F.3d 1006, 1010 (5th Cir. 1998) (internal

quotation marks and citation omitted).
                                                      3
undisputed facts as evidenced in the record, or the complaint supplemented by the

undisputed facts plus the court’s resolution of the disputed facts.” 26

        Pursuant to Federal Rule of Civil Procedure 12(b)(6), a district court may dismiss

a complaint, or any part of it, for failure to state a claim upon which relief may be granted

if the plaintiff has not set forth factual allegations in support of his claim that would entitle

him to relief. 27 “To survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” 28

“A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” 29 The court, however, does not accept as true legal conclusions or mere

conclusory statements, and “conclusory allegations or legal conclusions masquerading as

factual conclusions will not suffice to prevent a motion to dismiss.” 30 “[T]hreadbare

recitals of elements of a cause of action, supported by mere conclusory statements” or

“naked assertion[s] devoid of further factual enhancement” are not sufficient. 31

        In summary, “[f]actual allegations must be enough to raise a right to relief above

the speculative level.” 32 “[W]here the well-pleaded facts do not permit the court to infer

more than the mere possibility of misconduct, the complaint has alleged—but it has not

show[n]’—that the pleader is entitled to relief.” 33 “Dismissal is appropriate when the

complaint ‘on its face show[s] a bar to relief.’” 34


26 In re FEMA, 668 F.3d at 287.
27 Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007); Cuvillier v. Taylor, 503 F.3d 397, 401 (5th Cir.
2007).
28 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570).
29 Id.
30 S. Christian Leadership Conference v. Supreme Court of the State of La., 252 F.3d 781, 786 (5th Cir.

2001) (citing Fernandez-Montes v. Allied Pilots Ass’n, 987 F.2d 278, 284 (5th Cir. 1993)).
31 Iqbal, 556 U.S. at 663, 678 (citations omitted).
32 Twombly, 550 U.S. at 555.
33 Id. (quoting FED. R. CIV. P. 8(a)(2)).
34 Cutrer v. McMillan, 308 F. App’x 819, 820 (5th Cir. 2009) (per curiam) (quotations omitted).

                                                   4
                                      LAW AND ANALYSIS

        Generally, when “grounds for dismissal may exist under both Rule 12(b)(1) and

Rule 12(b)(6), the Court should, if necessary, dismiss only under the former without

reaching the question of failure to state a claim.” 35 In this case, LSU states two bases for

its argument that this Court lacks jurisdiction over Plaintiff’s Title II claims: (1) Louisiana

has not waived its sovereign immunity for Title II claims 36 and (2) Congress did not

validly abrogate sovereign immunity for Plaintiff’s claims 37 under the Supreme Court’s

decision in United States v. Georgia. 38 LSU argues that, under Georgia, the Court should

first determine whether Plaintiff states a claims for Title II violations before considering

sovereign immunity.

        Because sovereign immunity bears on the Court’s subject-matter jurisdiction, the

Court must first address whether the State of Louisiana has waived its sovereign

immunity for Plaintiff’s claims. 39 The Court finds the State has waived its immunity to

suit in federal court but has not waived immunity from liability. The Court then turns to

whether Congress validly abrogated sovereign immunity under the three-part test laid out

in Georgia. LSU is correct that, before the Court reaches the Constitutional issue of

abrogation at the third step of the Georgia analysis, the first step requires the Court to

determine “which aspects of the State’s alleged conduct violated Title II” 40 in an analysis

analogous to one under Rule 12(b)(6). Under Georgia step one, the Court finds Plaintiff

has stated a claim under Title II as to both Counts of her Second Amended Complaint.


35 Valdery v. Louisiana Workforce Comm’n, No. CIV.A. 15-01547, 2015 WL 5307390, at *1 (E.D. La. Sept.
10, 2015).
36 R. Doc. 41-1 at 22–23.
37 Id. at 23–24.
38 546 U.S. 151 (2006).
39 In cases in which a state has waived its sovereign immunity, a court does not reach the constitutional

issue of abrogation and turns to the merits of the case. See Pace v. Bogalusa City Sch. Bd., 403 F.3d 272,
287 (5th Cir. 2005)
40 Georgia, 546 U.S. at 159.

                                                    5
Under the remaining steps, the Court finds Congress did not validly abrogate sovereign

immunity as to LSU’s alleged conduct.

         The Court then turns to Plaintiff’s state law claims and remands them to state

court.

I.       The State of Louisiana has not waived its sovereign immunity from
         liability with respect to Plaintiff’s Title II claims.

         Plaintiff brings claims under Title II against Defendant LSU, an instrumentality of

the State of Louisiana. 41 In its order of August 27, 2018, the Court ordered Plaintiff to

address the issue of sovereign immunity. 42 In her Second Amended Complaint, Plaintiff

states this case is not barred by sovereign immunity because it was removed from state

court. 43

         “Sovereign immunity consists of two separate and different kinds of immunity,

immunity from suit and immunity from liability.” 44 A state may waive or “relinquish its

immunity from suit while retaining its immunity from liability, or vice versa.” 45 When a

state removes a case to federal court, it “voluntarily invoke[s] the jurisdiction of the

federal courts and waive[s] its immunity from suit in federal court.” 46 Whether the state

retains “a separate immunity from liability is an issue that must be decided according to

that state’s law.” 47 In this case, Defendant LSU removed this case from state court. 48 As a

result, LSU has waived its immunity from suit in this Court.




41 See Pastorek v. Trail, 248 F.3d 1140 (5th Cir. 2001) (unpublished table decision) (“[T]he LSU Board is
an ‘arm of the state’ that enjoys Eleventh Amendment immunity.”).
42 R. Doc. 39.
43 R. Doc. 40 at 1.
44 Meyers ex rel. Benzing v. Texas, 410 F.3d 236, 254 (5th Cir. 2005).
45 Id. at 255.
46 Id. (citing Lapides v. Bd. of Regents of Univ. Sys. of Georgia, 535 U.S. 613 (2002)).
47 Id.
48 R. Doc. 1.

                                                   6
        The Court turns to whether the State of Louisiana has waived immunity from

liability for Plaintiff’s claims under Title II of the ADA. The Court considers whether the

State of Louisiana would have had immunity from liability if the Title II claim had been

brought in state court. 49 Under Louisiana law, two provisions of the Louisiana

constitution govern whether the state has waived sovereign immunity. Article 12, § 10(A)

of the Louisiana Constitution provides the state is not “immune from suit and liability

in contract or for injury to person or property.” 50 Article 1, § 26, states the people of

Louisiana “have the sole and exclusive right of governing themselves as a free and

sovereign state” and retain “every power, jurisdiction, and right” not delegated to

Congress. 51 In light of these constitutional provisions, the Louisiana Supreme Court has

held the State of Louisiana has not waived its sovereign immunity for claims under the

Family Medical Leave Act. 52 The Louisiana Second Circuit Court of Appeal has held the

State of Louisiana has not waived its sovereign immunity for claims under Title I of the

ADA. 53

        In Pace v. Bogalusa City Sch. Bd., a student challenged architectural barriers

under the Rehabilitation Act (“RA”), the Individuals with Disabilities Education Act

(“IDEA”), and Title II of the ADA.54 The Fifth Circuit held Louisiana waived sovereign


49 Jonathan R. Siegel, Waivers of State Sovereign Immunity and the Ideology of the Eleventh Amendment,

52 DUKE L.J. 1167, 1235 (2003) (cited approvingly in Benzing, 410 F.3d at 255 n.25) (“[R]emoval of a case
by a state defendant should be understood to waive the defendant's special privilege from being sued in
federal court, . . . [but not] the defendant's immunity from any claims from which it would have been
immune in state court.”) (emphasis added); accord Trant v. Oklahoma, 754 F.3d 1158, 1173 (10th Cir. 2014)
(“A state does not gain an unfair advantage asserting in federal court an affirmative defense it would have
had in state court.”); Stroud v. McIntosh, 722 F.3d 1294, 1302 (11th Cir. 2013) (“[N]othing
in Lapides suggests that a state waives any defense it would have enjoyed in state court—including
immunity from liability for particular claims.”), cert. denied, 134 S.Ct. 958 (2014).
50 LA. CONST. art. 12, § 10(A).
51 LA. CONST. art. 1, § 26.
52 Holliday v. Bd. of Sup'rs of LSU Agr. & Mech. Coll., 2014-0585 (La. 10/15/14), 149 So. 3d 227, 228.
53 Reed-Salsberry v. State Through the Dep't of Pub. Safety & Corr., Youth Servs., Office of Juvenile Justice,

51,104 (La. App. 2 Cir. 2/15/17), 216 So. 3d 226, 230, writ denied sub nom. Reed-Salsberry v. State through
Dep't of Pub. Safety & Corr., Youth Servs., 2017-0494 (La. 5/26/17), 221 So. 3d 81.
54 403 F.3d at 276.

                                                      7
immunity under the RA and IDEA by accepting federal funding. 55 The Fifth Circuit did

not rule on whether Louisiana waived sovereign immunity under Title II, but held it made

no difference for challenges to architectural barriers. 56 In Covington v. McNeese State

University, the Louisiana Third Circuit Court of Appeal relied on Pace and held, in a

challenge to architectural barriers, that Louisiana waived its sovereign immunity under

Title II.57 Unlike in Pace and Covington, Pegues, does not challenge architectural barriers

at LSU. This Court is confident the Louisiana Supreme Court would hold that, 58 under

Louisiana law, the State of Louisiana has not waived its sovereign immunity for claims

under Title II of the ADA not related to architectural barriers.

II.     Congress did not validly abrogate sovereign immunity for Plaintiff’s
        Title II claims.

        Because Louisiana has not waived its sovereign immunity with respect to Plaintiff’s

Title II claims, the Court turns to whether Congress validly abrogated sovereign immunity

for the claims. Congress may abrogate state sovereign immunity if it “makes its intention

to abrogate unmistakably clear in the language of the statute” and “acts pursuant to a valid

exercise of its power under § 5 of the Fourteenth Amendment.” 59 An abrogation of

sovereign immunity under Section Five of the Fourteenth Amendment applies to suits in

state court as well as federal court. 60




55 Id. at 287.
56 Id. at 287–89.
57 2008-505 (La. App. 3 Cir. 11/5/08), 996 So. 2d 667, 673, writ denied, 2009-0069 (La. 3/6/09), 3 So. 3d

491.
58 When the Louisiana Supreme Court has not addressed an issue, the Court must “make an Erie guess and

determine . . . how that court would resolve the issue if presented with the same case.” In re Katrina Canal
Breaches Litig., 495 F.3d 191, 206 (5th Cir. 2007) (citing Am. Int'l Specialty Lines Ins. Co. v. Canal Indem.
Co., 352 F.3d 254, 260 (5th Cir.2003)). When making this guess, the Court “employ[s] Louisiana’s civilian
methodology, whereby [it] first examine[s] primary sources of law: the constitution, codes, and statutes.”
Id.
59 Nev. Dep’t. of Human Res. v. Hibbs, 538 U.S. 721, 726 (2003).
60 See Alden v. Maine, 527 U.S. 706, 756 (1999); Holliday, 149 So. 3d at 228.

                                                     8
        The ADA clearly states Congress’s intent to abrogate state sovereign immunity.61

In United States v. Georgia, the Supreme Court established a three-part test to determine

whether, in a particular case, Title II’s abrogation of state sovereign immunity pursuant

to Section 5 of the Fourteenth Amendment is valid. 62 To make this determination, a court

must consider on a claim–by-claim basis:

        (1)     which aspects of the State’s alleged conduct violated Title II;
        (2)     to what extent such misconduct also violated the Fourteenth
                Amendment; and
        (3)     insofar as such misconduct violated Title II but did not violate the
                Fourteenth Amendment, whether Congress’s purported abrogation
                of sovereign immunity as to that class of conduct is nevertheless
                valid. 63

        A.      Count 1 states a claim for a Title II violation

        Plaintiff brings Count 1 of her Second Amended Complaint against LSU under Title

II of the ADA, alleging LSU failed to accommodate her ADHD. 64 As the Fifth Circuit has

explained:

        A claim for failure to accommodate under the ADA has the following
        elements:
        (1)   the plaintiff is a qualified individual with a disability;
        (2)   the disability and its consequential limitations were known by the
              covered institution; and
        (3)   the covered institution failed to make reasonable accommodations
              for such known limitations. 65

                1.       Qualified Individual with a Disability

        With respect to the first element, Defendant argues Plaintiff has not sufficiently

alleged she is a qualified individual with a disability. 66 The ADA defines “disability” as “a




61 See Tennessee v. Lane, 541 U.S. 509, 518 (2004) (citing 14 U.S.C. § 12202).
62 546 U.S. 151, 159 (2006).
63 Id.
64 R. Doc. 18 at 10–13.
65 Choi v. Univ. of Texas Health Sci. Ctr. at San Antonio, 633 F. App’x 214, 215 (5th Cir. 2015) (unpublished)

(citing Neely v. PSEG Tex., Ltd. P'ship, 735 F.3d 242, 247 (5th Cir. 2013)).
66 R. Doc. 41-1 at 16.

                                                      9
physical or mental impairment that substantially limits one or more major life activities

of such individual.” 67 The statute specifies that “major life activities include, but are not

limited to, . . . learning, reading, concentrating, thinking, [and] communicating.” 68

         In her Second Amended Complaint, Plaintiff incorporates by reference the

following allegations in her Amended Complaint:

         [(1) Plaintiff] suffered from an adjustment disorder with mixed anxiety and
         depressed mood and Attention Deficit Hyperactivity Disorder (“ADHD”),
         which substantially limited her major life activities; and . . .
         [(2) Plaintiff’s] health conditions substantially limited her major life
         activities relative to school-related tasks such as learning, reading,
         concentrating, thinking, and communicating. Due to her difficulty
         concentrating, her study time was less productive. She took longer to
         complete school-related tasks than she would if she had not been disabled,
         she frequently found it difficult to study for long periods of time, and had
         difficulty beginning and completing school-related tasks. 69

The Court finds Plaintiff has sufficiently alleged she had a disability under the ADA.

         Defendant argues that, because Plaintiff rejected a reasonable accommodation, she

is not a qualified individual with a disability. 70 In support, Defendant cites cases under

Title I of the ADA, which in turn quote the regulations implementing Title I for the

proposition that if an individual with a disability “rejects a reasonable accommodation . . .

necessary to enable the individual to perform the essential functions of the position held

or desired, and cannot, as a result of that rejection, perform the essential functions of the

position, the individual will not be considered qualified.” 71 First, the regulations

implementing Title I of the ADA do not apply directly to Title II. Second, although Plaintiff

does allege she initially declined accommodations in October 2015 because she believed




67 42 U.S.C. § 12101(1)(A).
68 Id. at § 12101(2)(A).
69 R. Doc. 18 at 10, ¶ 12; 11, ¶ 14.
70 R. Doc. 41-1 at 16.
71 29 C.F.R. § 1630.9(d).

                                             10
she did not need them, 72 she also alleges she subsequently requested accommodations in

early 2016. 73

        Defendant also argues that, because Plaintiff alleges other causes for her poor

academic performance, including a death in the family, an unfair examination, and

misgrading, her limitations were not attributable to her ADHD. Defendant cites no cases

in support of the proposition that a plaintiff is not considered to have a disability merely

because she alleges extraneous causes may have exacerbated the limitations caused by

her disability. Plaintiff has alleged sufficient facts to allege she was a qualified individual

with a disability under the ADA.

                 2.      Disability and Limitations Known by Institution

        Defendant argues Plaintiff did not allege she alerted LSU to her disability and

limitations. Defendant cites Choi v. Univ. of Texas Health Sci. Ctr. at San Antonio, in

which the plaintiff was a dental student diagnosed with Attention Deficit Disorder

(“ADD”) who was dismissed from a dental school because of poor academic

performance. 74 In Choi, the student informed the school of his ADD diagnosis for the first

time during the dismissal process. 75 The Fifth Circuit affirmed the district court’s

dismissal of the student’s ADA claims for failure to state a claim because the student

“alleged insufficient facts to show that his disability and its consequential limitations were

known by the Dental School.” 76 The Fifth Circuit stated, “it is incumbent upon the ADA

plaintiff to assert not only a disability, but also any limitation resulting therefrom.” 77




72 R. Doc. 18 at 4, ¶ 11(E).
73 Id. at ¶ 11(F).
74 633 F. App’x at 215.
75 Id.
76 Id. at 216.
77 Id. (quoting Taylor v. Principal Financial Group., Inc., 93 F.3d 155 (5th Cir.1996)).

                                                     11
        In this case, Pegues alleges she notified the school of her ADHD upon learning of

her diagnosis in October 2015, well before the beginning of her dismissal process. 78

Although Plaintiff alleges she initially declined testing accommodations, she also alleges

that, in early 2016, she “discussed her potential need to be allowed extra time on

examinations, due to her disability, with several of her professors, including Dr. Larry

Bates (“Dr. Bates”), but was told that extra time would not be ‘necessary.’” 79 Defendant

characterizes this is a “generic and bare allegation” and argues the allegation is

insufficient under Rule 12(b)(6) because Plaintiff does not “identify[] (1) who she had

such alleged discussions with or (2) when she had such discussions.” 80 Defendant also

notes that Dr. Bates “is not alleged to have taught a course that [Plaintiff] failed.” 81

        When ruling on a motion to dismiss, the Court accepts a true the facts alleged in

the complaint and determines whether Plaintiff’s claim to relief is plausible. 82 The Court

accepts as true Plaintiff’s allegation that she spoke to several professors about her need

for extra time. Unlike the student in Choi, Plaintiff alleges she notified the school of her

ADHD in October 2015, and she notified the school of the resulting limitations in early

2016, before her initial receipt of a dismissal letter in June 2016. Plaintiff need not specify

the date of the alleged discussions or the people with whom she had them in order to make

her claim plausible. The Court finds Plaintiff has sufficiently alleged that her ADHD and

its resulting limitations were known by LSU.




78 R. Doc. 18 at 4, ¶ (E).
79 Id. at 4–5, ¶ 11(F).
80 R. Doc. 41-1 at 17 n.56.
81 Id.
82 See Iqbal, 556 U.S. at 678.

                                              12
                3.      Failure to Make Reasonable Accommodations

        Defendant argues Plaintiff has not sufficiently alleged LSU failed to provide

reasonable accommodations. 83 Plaintiff makes three distinct factual allegations relating

to reasonable accommodations. First, Plaintiff alleges that, in November 2015, she

declined LSU’s offer of testing accommodations because she did not realize she needed

accommodations. 84 Second, Plaintiff alleges that, in early 2016, she discussed her

“potential need to be allowed extra time on examinations, due to her disability, with

several of her professors, . . . but was told that extra time would not be ‘necessary.’” 85

Third, Plaintiff alleges that, on July 5, 2016, after being told she failed a course and

receiving two letters of dismissal, she met with Deans Gremillion and Dr. Andrieu

“regarding accommodations for her disability.” 86

        With respect to the first allegation, because Plaintiff declined accommodations in

November 2015, LSU cannot be liable for not providing accommodations at that time.

        With respect to the second allegation, the Court finds Plaintiff has sufficiently

alleged LSU failed to provide her accommodations, despite her request. Defendant does

not address this allegation in the instant motion.

        Defendant focuses its argument on the third allegation, arguing LSU “cannot be

liable for failing to accommodate a student who had already failed multiple classes and

had been notified of her dismissal.” 87 “[A] ‘second chance’ or a plea for grace is not an

accommodation as contemplated by the ADA.” 88 The Court agrees that, if Plaintiff alleged




83 R. Doc. 41-1 at 18.
84 R. Doc. 18 at 4, ¶ 11(E).
85 Id. at 4–5, ¶ 11(F).
86 Id. at 9, ¶ 11(BB).
87 R. Doc. 41-1 at 18.
88 Burch v. Coca-Cola Co., 119 F.3d 305, 320 n.14 (5th Cir. 1997) (citing Siefken v. Village of Arlington

Hgts., 65 F.3d 664, 666 (7th Cir. 1995)).
                                                   13
that the first time she requested accommodations was after being notified of her

dismissal, LSU could not be liable for failing to accommodate her. However, because

Plaintiff alleges she requested an accommodation in early 2016, before she was notified

she failed a class and would be dismissed, Plaintiff has alleged sufficient facts to state a

plausible claim that LSU failed to accommodate her disability.

        B.      Count 2 states a claim for a Title II violation

        Plaintiff brings Count 2 against LSU for discrimination under Title II of the ADA. 89

In her Amended Complaint, she states Defendant “harassed the Plaintiff on the basis of

her disability, retaliated against her, limited her educational opportunities, expelled her

from the Dental School, and otherwise discriminated against her.” 90 Defendant argues

she fails to state a claim for disability-based harassment or retaliation. 91 In response to

the second motion to dismiss, Plaintiff represented she “has not asserted claims for

retaliation or harassment.” 92 Instead, she states Count 2 is based only on “discriminatory

expulsion from an academic institution in violation of Title II.” 93 To the extent Plaintiff

brought claims in her complaint for harassment and retaliation, those claims are

dismissed.

        Title II prohibits discrimination by public entities, including LSU. 94 Title II

provides, “no qualified individual with a disability shall, by reason of such disability, be

excluded from participation in or be denied the benefits of the services, programs, or




89 R. Doc. 18 at 13, ¶ 21.
90 Id.
91 R. Doc. 41-1 at 19–20.
92 R. Doc. 27 at 15.
93 Id.
94 Title II defines “public entity” as “any State or local government [or] any department, agency, special

purpose district, or other instrumentality of a State or States or local government.” 42 U.S.C. § 12131(1)(A),
(B).
                                                     14
activities of a public entity, or be subjected to discrimination by any such entity.” 95 The

Fifth Circuit has listed the elements of a Title II discrimination claim as follows:

        To succeed on a claim under Title II of the ADA, a plaintiff must prove: ‘(1)
        that he has a qualifying disability; (2) that he is being denied the benefits of
        services, programs, or activities for which the public entity is responsible,
        or is otherwise discriminated against by the public entity; and (3) that such
        discrimination is by reason of his disability.’ To recover monetary damages,
        a plaintiff must prove that the discrimination was intentional. 96

        The Court has found Plaintiff has alleged she has a qualifying disability.

        In her Amended Complaint, Plaintiff alleges, “Defendant’s expulsion was due to

her ADHD and depression.” 97 In support, she cites several factual allegations. Plaintiff

alleges her professor Dr. Luis Infante made her take an “on-the-spot oral quiz” that was

not required of students without disabilities. 98 She also alleges Dr. Infante miscalculated

her grade because of his “animosity toward her because of her disability.” 99 Plaintiff

alleges Dean Toby Cheramie “berated” her and accused her of “making excuses” after she

requested an accommodation. The Court finds these allegations are sufficient to state a

claim that LSU intentionally discriminated against Plaintiff because of her disability. 100

        C.       The alleged Title II violations do not violate the Fourteenth Amendment.

        The alleged Title II violations in this case relate to LSU’s alleged failure to

accommodate Plaintiff’s disability and its alleged discriminatory termination. The second

prong of the Georgia test requires a court to determine the extent to which the state

government entity’s alleged violation of Title II of the ADA also violated the Fourteenth



95 42 U.S.C. § 12132.
96 Wells v. Thaler, 460 F. App’x 303 (5th Cir. 2012) (quoting Hale v. King, 642 F.3d 492, 499 (5th Cir. 2011)
and citing Delano–Pyle v. Victoria Cnty., 302 F.3d 567, 574 (5th Cir.2002)).
97 R. Doc. 18 at 13, ¶ 23.
98 Id.
99 Id. at 14, ¶ 23.
100 See Carter v. Orleans Par. Pub. Sch., 725 F.2d 261, 264 (5th Cir. 1984) (affirming motion to dismiss Title

II claims because of the plaintiff’s failure to allege the defendant’s treatment of his children was intentional
or “manifested discriminatory animus”).
                                                      15
Amendment. 101 Section Five of the Fourteenth Amendment provides that “Congress shall

have power to enforce, by appropriate legislation, the provisions” of the Fourteenth

Amendment, including the Equal Protection Clause and the Due Process Clause. 102 This

permits Congress to create private remedies against the states for violations of the

Fourteenth Amendment. 103 As a result, “insofar as Title II creates a private cause of action

for damages against the States for conduct that actually violates the Fourteenth

Amendment, Title II validly abrogates state sovereign immunity.” 104

        Under the Equal Protection Clause, “[d]isabled persons are not a suspect class.” 105

As a result, classifications on the basis of disability are subject to rational basis scrutiny,

meaning they violate the Equal Protection Clause “if they lack a rational relationship to a

legitimate governmental purpose.” 106 Plaintiff does not allege LSU subjected her to a

classification on the basis of disability that lacked a rational relationship to a legitimate

governmental purpose. As a result, LSU’s alleged conduct does not violate the Equal

Protection Clause.

        The Due Process Clause guarantees certain substantive fundamental rights, and a

violation of Title II violates the Due Process Clause when it prevents people with

disabilities from exercising those rights. 107 For example, when physical barriers prevent

people with disabilities from exercising their fundamental right of access to the courts, an

ADA violation also may violate the Due Process Clause. 108 However, “the Supreme Court

has never before recognized access to public education or freedom from disability


101 Georgia, 546 U.S. at 159.
102 U.S. CONST. amend. XIV, § 5.
103 Georgia, 546 U.S. at 158.
104 Id. at 159.
105 Douglas v. Gusman, 567 F. Supp. 2d 877, 886 (E.D. La. 2008) (citing City of Cleburne v. Cleburne Living

Ctr., 473 U.S. 432, 440 (1985)).
106 Lane, 541 U.S. at 522.
107 Id. at 515.
108 See generally id.

                                                    16
discrimination in education to be fundamental rights.” 109 As a result, no alleged Title II

violation in this case constitutes a deprivation of a substantive fundamental right under

the Due Process Clause. 110

        The Due Process Clause also guarantees procedural protections against

deprivations of life, liberty, or property. 111 Plaintiff argues she has a liberty interest and a

property interest in her continuing education that is protected by the Due Process

Clause. 112 The Supreme Court has held students have a protected interest in their ability

to remain in school. 113 However, in Board of Curators of Univ. of Missouri v. Horowitz,

the Court has held there is a “significant difference between the failure of a student to

meet academic standards and the violation by a student of valid rules of conduct. This

difference calls for far less stringent procedural requirements in the case of an academic

dismissal.” 114 The plaintiff in that case was dismissed from medical school for academic

reasons. The Court held a hearing was not necessary and explained:

        Academic evaluations of a student, in contrast to disciplinary
        determinations, bear little resemblance to the judicial and administrative
        fact-finding proceedings to which we have traditionally attached a full-
        hearing requirement. . . . The decision to dismiss respondent, by
        comparison, rested on the academic judgment of school officials that she
        did not have the necessary clinical ability to perform adequately as a
        medical doctor and was making insufficient progress toward that goal. Such
        a judgment is by its nature more subjective and evaluative than the typical
        factual questions presented in the average disciplinary decision. Like the
109 Pace, 403 F.3d at 287.
110 In her original state court petition, Plaintiff brought a cause of action for “violation of substantive and
procedural due process,” invoking the Louisiana Constitution’s Due Process Clause. R. Doc. 1-2 at 10. She
stated the basis for her cause of action was her liberty and property interests in her education. To the extent
Plaintiff argues she brought a claim for violation of her substantive due process rights, she conflates
substantive due process, which protects certain fundamental rights, with procedural due process, which
prohibits the deprivation of protected liberty and property interests without adequate procedures.
111 See Wilkinson v. Austin, 545 U.S. 209, 221 (2005).
112 R. Doc. 43 at 6–13.
113 Bd. of Curators of Univ. of Missouri v. Horowitz, 435 U.S. 78, 85 (1978) (“[D]ue process requires, in

connection with the suspension of a student from public school for disciplinary reasons, ‘that the student
be given oral or written notice of the charges against him and, if he denies them, an explanation of the
evidence the authorities have and an opportunity to present his side of the story.’”) (quoting Goss v.
Lopez, 419 U.S. 565, 581 (1975)).
114 Id. at 86.

                                                      17
        decision of an individual professor as to the proper grade for a student in
        his course, the determination whether to dismiss a student for academic
        reasons requires an expert evaluation of cumulative information and is not
        readily adapted to the procedural tools of judicial or administrative
        decisionmaking.
        Under such circumstances, we decline to ignore the historic judgment of
        educators and thereby formalize the academic dismissal process by
        requiring a hearing. 115

        In this case, Plaintiff argues her dismissal was partially disciplinary in nature and

that she was not provided sufficient process in connection with her dismissal. 116 She

argues the Court should infer that her dismissal not based on her failing a course, but

rather “a result of some other aspect of her behavior or personality.” 117 Nowhere in her

petition does she allege any disciplinary violation that led to her dismissal. In contrast,

she makes numerous factual allegations that the stated reason for her dismissal was

academic. 118 The Court finds Plaintiff has not stated sufficient facts to allege her dismissal

was disciplinary in nature. Because Plaintiff’s dismissal was academic, based on the facts

alleged in the Second Amended Complaint, no hearing was required. LSU’s alleged Title

II violation does not constitute a deprivation of Plaintiff’s procedural due process rights.

The Court finds no Fourteenth Amendment violation and proceeds to the third prong of

the Georgia analysis.




115 Id. at 89–90.
116 Id. at 9–13.
In her original state court petition, Plaintiff alleged her dismissal was disciplinary, and LSU did not provide
her with process sufficient to satisfy the requirements of the Louisiana Constitution. R. Doc. 1-2 at 10–11.
LSU filed a peremptory exception of no cause of action, arguing the due process protections under the
Louisiana and federal Constitutions are coextensive, and that, under both, no hearing is required for
academic dismissals. R. Doc. 1-5 at 12–13. LSU argued Plaintiff’s dismissal was academic in nature, and she
was provided sufficient process for an academic dismissal. Id. at 13–14. The state court held an oral hearing
on the motion, sustained LSU’s exception without assigning written reasons, and granted Plaintiff leave to
file an amended petition. R. Doc. 1-8 at 2.
117 R. Doc. 43 at 10.
118 R. Doc. 18 at 6–10, ¶¶ 11(O), (P), (R), (S), (T), (U), (V), (X), (Z), (CC), (DD), (FF).

                                                      18
        D.      The alleged Title II violations do not implicate the Fourteenth Amendment.

        Courts reach the third prong of the Georgia test on summary judgment only in

cases in which there is a genuine issue of material fact as to whether a defendant’s conduct

violated Title II of the ADA, but the alleged conduct did not violate the Fourteenth

Amendment. 119 As a result, in this case, the Court must consider whether, as to the alleged

conduct, Title II of the ADA was a valid exercise of Congressional authority under Section

Five of the Fourteenth Amendment. 120 In City of Boerne v. Flores, the Supreme Court

held that, in order for Congress to exercise its enforcement power under Section Five,

“[t]here must be a congruence and proportionality between the injury to be prevented or

remedied and the means adopted to that end.” 121 Even if Congress proscribes conduct that

does not directly violate the Fourteenth Amendment, legislation is a valid exercise of

Congressional power under Section Five if this “congruence and proportionality” test is

satisfied. 122 If Title II is congruent and proportional to the constitutional right a claim

implicates, the ADA validly abrogates sovereign immunity for the claim. 123 There must be

a “narrow category of state action that focuse[s] the analysis on a specific individual

right.” 124

        In this case, Plaintiff does not explicitly state the Fourteenth Amendment right she

argues is implicated by Defendants’ conduct. There is no substantive due process right to

“access to public education or freedom from disability discrimination in education.” 125 As

a result, Plaintiff’s claims do not implicate substantive due process. The Court has found,


119 Georgia, 546 U.S. at 159.
120 See id.
121 521 U.S. 507, 520 (1997).
122 Id.
123 Id.; see also Shaikh v. Texas A&M Univ. Coll. of Med., 739 F. App’x 215, 225 (5th Cir. 2018) (finding

erroneous a district court’s holding that “state sovereign immunity bars everything but constitutional
claims”).
124 Guttman v. Khalsa, 669 F.3d 1101, 1120 (10th Cir. 2012).
125 Pace, 403 F.3d at 287.

                                                   19
based on the allegations in the Second Amended Complaint, that Plaintiff has not alleged

her dismissal was disciplinary. Plaintiff’s claims do not implicate her procedural due

process rights. The Court finds the alleged Title II violations do not implicate a right

guaranteed by the Fourteenth Amendment, and Congress did not validly abrogate

sovereign immunity for Plaintiff’s claims under Title II of the ADA.

        As a result, the Court dismisses Plaintiff’s Title II claims for damages, declaratory

relief, injunctive relief, and attorneys’ fees and costs.

III.    The Court denies Plaintiff’s request for leave to amend to name as a
        Defendant an LSU official.

        Plaintiff’s demand for injunctive relief, in the form of reinstatement into the LSU

School of Dentistry, 126 has been dismissed for lack of federal jurisdiction. Although LSU

is entitled to sovereign immunity, a claim for injunctive relief brought against an LSU

official in his or her official capacity may be sustained under Ex parte Young. 127 Plaintiff

requests leave to amend her complaint to name as a defendant “the appropriate LSU

Dental School official(s) with authority to expel and reinstate students,” and to withdraw

her claim for damages. 128 Plaintiff has amended her petition three times, once pursuant

to a state court order and twice pursuant to an order of this Court. 129 The Court will not

grant Plaintiff leave to amend a fourth time. 130




126 R. Doc. 18 at 17.
127 209 U.S. 123 (1908).
128 R. Doc. 43 at 13.
129 R. Docs. 1-11, 18, 40.
130 Plaintiff seeks the same injunctive relief under Louisiana law. R. Doc. 18 at 17. LA. REV. STAT. 46:2255

provides allows plaintiffs with disabilities to seek “any and all remedies available under the law . . . including
but not limited to compensatory damages, attorney fees, costs, and any other relief deemed appropriate.”
Because Plaintiff may seek injunctive relief from LSU under Louisiana law, she is not unduly prejudiced by
the Court’s denial of her request for leave to amend her complaint.
                                                       20
IV.     The Court declines jurisdiction over Plaintiff’s state law claims.

        “Federal courts are courts of limited jurisdiction; without jurisdiction conferred by

statute, they lack the power to adjudicate claims.” 131 28 U.S.C. § 1367 provides:

        [I]n any civil action of which the district courts have original jurisdiction,
        the district courts shall have supplemental jurisdiction over all other claims
        that are so related to claims in the action within such original jurisdiction
        that they form part of the same case or controversy under Article III of the
        United States Constitution. 132

The statute further provides, “The district courts may decline to exercise supplemental

jurisdiction over a claim under subsection (a) if the district court has dismissed all claims

over which it has original jurisdiction.” 133

        When LSU removed this case to this Court, it invoked the Court’s federal question

jurisdiction under 28 U.S.C. § 1331 because Plaintiff asserted claims under the ADA, a

federal law. 134 The Court has found it does not have jurisdiction over Plaintiff’s ADA

claims and accordingly has dismissed them. The Court declines to exercise supplemental

jurisdiction over Plaintiff’s state law claims. 135 As a result, the Court remands this claim

to the Civil District Court for the Parish of Orleans.

                                          CONCLUSION

        IT IS ORDERED that the motion to dismiss, filed by Defendant Board of

Supervisors of Louisiana State University and Agriculture and Mechanical College, LSU

School of Dentistry and Faculty Dental Practice be and hereby is GRANTED as to Counts

1 and 2 of Plaintiff Teresa Pegues’ Second Amended Complaint, which she brings under




131 In re FEMA Trailer Formaldehyde Products Liab. Litig. (Mississippi Plaintiffs), 668 F.3d 281, 286 (5th
Cir. 2012).
132 28 U.S.C. § 1367(a).
133 28 U.S.C. § 1367(c)(3).
134 R. Doc. 1 at 3.
135 Plaintiff brings claims for declaratory and injunctive relief and for compensatory damages under state

law. R. Doc. 18 at 17.
                                                   21
Title II of the Americans with Disabilities Act. 136 Plaintiff’s claims under Title II are

DISMISSED WITH PREJUDICE.

           IT IS FURTHER ORDERED that Plaintiff’s request for leave to amend her

complaint is DENIED.

           IT IS FURTHER ORDERED that this case be and hereby is REMANDED to

the Civil District Court for the Parish of Orleans.


           New Orleans, Louisiana, this 9th day of April, 2019.


                       ________________________________
                                SUSIE MORGAN
                         UNITED STATES DISTRICT JUDGE




136   R. Doc. 41.
                                             22
